In a proceeding to invalidate a petition nominating Ralph Ferraioli as the candidate of the Independent Citizens’ Party for the public office of Council Member from the Sixth District in the City of Yonkers in the general election to be held on November 3, 1987, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Walsh, J.), dated September 24, 1987, which denied the petition and, upon Ralph Ferraioli’s counterclaim, declared that the nominating petition was valid.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s determination that the subscribing witness Melvin Miller correctly stated his address and election district in his witness statements. The evidence adduced at the hearing demonstrates that Miller resides on Roxbury Drive East and not Roxbury Drive as indicated on his voters’ registration card. The evidence in the record established that Roxbury Drive East is located in the Fifteenth Election District of the Fifth Ward of the City of Yonkers. Mollen, P. J., Eiber, Kunzeman and Spatt, JJ., concur.